       Case: 1:19-cv-07515 Document #: 35 Filed: 06/16/20 Page 1 of 4 PageID #:196




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

OAKLEY, INC.,
                                                           Case No. 19-cv-07515
                           Plaintiff,
                                                           Judge Ronald A. Guzman
          v.
                                                           Magistrate Judge Gabriel A. Fuentes
SHENZHEN TOMTOP TECHNOLOGY CO.,
LTD.,

                           Defendant.


                           NOTICE OF PLAINTIFF’S POSITION ON
                            DEFENDANT’S MOTION TO DISMISS

          Plaintiff Oakley, Inc. (“Oakley1” or “Plaintiff”) respectfully submits the following

notice to inform the Court of its position on Defendant ShenZhen TomTop Technology Co.’s

(“Defendant”) Motion to Dismiss [33] (“Motion”), which was filed on June 15, 2020.

          Oakley reserves its right to fully respond in opposition to Defendant’s Motion. Oakley

maintains that Defendant was properly served pursuant to this Court’s Order [23]. Per the

Court’s instructions at the January 14, 2020 hearing, Oakley also sent a copy of the Complaint

and Summons to Defendant via Federal Express to the address on Defendant’s website,2 but

Federal Express was unable to deliver the package and indicated that the address was

incorrect. Courts across the country, including in this District, have repeatedly confirmed that


1
    Oakley is a subsidiary of Luxottica Group S.p.A.
2
  The website at tomtop.com does not list an address for Defendant, but Oakley accessed the official
supplier page for Defendant on the marketplace platform Alibaba.com at the URL
https://tomtop.en.alibaba.com/. This page lists the following business address for Defendant that has
been verified by Alibaba.com: No. 5G-155-5G-165, 5/F, Phase 2, Hua'nan Int'l Leather Materials And
Accessories Logistics Zone, No. 1, Hua'nan Ave., Pinghu Street, Longgang Dist., Shenzhen,
Guangdong, China. [18] at ¶ 6.


                                                       1
     Case: 1:19-cv-07515 Document #: 35 Filed: 06/16/20 Page 2 of 4 PageID #:197




the Hague Convention “does not nullify Rule 4(f)(3)” and that e-mail service is proper on

China-based defendants. Volkswagen Group of America, Inc. v. 5starautoparts2015, et al.,

No. 19-cv-7978 (N.D. Ill. March 31, 2020) (denying motion to dismiss for improper service)

(citing Nagravision SA v. Gotech Int’l. Tech. Ltd., 882 F. 3d 494, 498 (5th Cir. 2018)

(defendant’s argument “misses the mark because service was not effected pursuant to the

Hague Convention, and that agreement does not displace Rule 4(f)(3).”); Gianni Versace,

S.P.A. v. Yong Peng, at al., No. 18-cv-5385 (N.D. Ill. Feb. 27, 2019) (same); Strabala v.

Zhang, 318 F.R.D. 81, 115 n.36 (N.D. Ill. 2016) (“…Volkswagenwerk ‘does not hold or even

suggest that the Hague Convention must always be complied with before alternative service is

ordered,’ and that the quoted language from that case is ‘dictum.’”); see also Memorandum in

Support of Plaintiff’s Motion for Entry of An Order Directing Service of Process Abroad

Pursuant to Fed R. Civ. P. 4(f)(3) 3 [13].

        However, instead of expending Oakley’s and the Court’s resources arguing about

whether electronic service was proper and since it appears that the infringing products have

been taken down, Oakley will re-serve Defendant via the Hague Convention, as requested by

Defendant. If service via the Hague Convention is not completed by the Chinese Central

Authority within the required six month period, which is a near certainty,4 Oakley will


3
 Defendant’s Motion attempts to treat the outlier decision Luxottica Group S.p.A. v. Partnerships, et
al., 391 F. Supp. 3d 816 (N.D. Ill. 2019) as controlling precedent when it is not. The decision in
Luxottica Group S.p.A is problematic for several reasons, including because the Court retroactively
imposed a due diligence requirement that Fed R. Civ. P. 4(f)(3) does not require and treating dictum in
cases that do not mention or consider alternative service via e-mail under Fed. R. Civ. P. 4(f)(3) as
precedent.
4
  Following the Court’s decision in Luxottica Group S.p.A. v. Partnerships, et al., 391 F. Supp. 3d 816
(N.D. Ill. 2019), the plaintiff initiated service, for the second time, through the Hague Convention via
the Chinese Central Authority. No response was received from the Chinese Central Authority within
six months of initiation of service via the Chinese Central Authority. Since then, the Court in Luxottica
Group S.p.A., et al. has subsequently permitted electronic service in similar cases without first
requiring plaintiffs to attempt futile service through the Hague Convention. See Spin Master Ltd., et

                                                   2
    Case: 1:19-cv-07515 Document #: 35 Filed: 06/16/20 Page 3 of 4 PageID #:198




petition this Court for an order deeming service of process complete pursuant to Article 15 of

the Hague Convention.

Dated this 16th day of June 2020.                   Respectfully submitted,


                                                    /s/ Justin R. Gaudio
                                                    Amy C. Ziegler
                                                    Justin R. Gaudio
                                                    Allyson M. Martin
                                                    Jake M. Christensen
                                                    Greer, Burns & Crain, Ltd.
                                                    300 South Wacker Drive, Suite 2500
                                                    Chicago, Illinois 60606
                                                    312.360.0080 / 312.360.9315 (facsimile)
                                                    aziegler@gbc.law
                                                    jgaudio@gbc.law
                                                    amartin@gbc.law
                                                    jchristensen@gbc.law

                                                    Counsel for Plaintiff Oakley, Inc.




al. v. California Pineapple Toy Store, et al., No. 20-cv-00628 (N.D. Ill. Mar. 5, 2020); Pow!
Entertainment, LLC v. The Individuals, et al., No. 20-cv-01324 (N.D. Ill. Feb. 28, 2020).

                                              3
    Case: 1:19-cv-07515 Document #: 35 Filed: 06/16/20 Page 4 of 4 PageID #:199




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of June 2020, I will electronically file the

foregoing with the Clerk of the Court using the CM/ECF system. The CM/ECF system will

send a “Notice of E-Filing” to the attorneys of record in this case.



                                                      /s/ Justin R. Gaudio
                                                      Amy C. Ziegler
                                                      Justin R. Gaudio
                                                      Allyson M. Martin
                                                      Jake M. Christensen
                                                      Greer, Burns & Crain, Ltd.
                                                      300 South Wacker Drive, Suite 2500
                                                      Chicago, Illinois 60606
                                                      312.360.0080 / 312.360.9315 (facsimile)
                                                      aziegler@gbc.law
                                                      jgaudio@gbc.law
                                                      amartin@gbc.law
                                                      jchristensen@gbc.law

                                                      Counsel for Plaintiff Oakley, Inc.




                                                4
